Exhibit 10.1

 



 

 

LONESTAR RESOURCES US INC.

AMENDED AND RESTATED

2016 INCENTIVE PLAN

ARTICLE I.

PURPOSE

This Plan is a restatement of the Lonestar Resources US Inc. 2016 Incentive
Plan, which was adopted by the Board on March 22, 2016 as a successor to the
Lonestar Resources Limited 2012 Employee Share Option Plan for use following the
re-domiciliation of Lonestar Resources Limited to the United States by means of
the Company’s acquisition of Lonestar Resources Limited. The Plan’s purpose is
to enhance the Company’s ability to attract, retain and motivate persons who
make (or are expected to make) important contributions to the Company by
providing these individuals with equity ownership and other incentive
opportunities. Capitalized terms used in the Plan are defined in Article XI.

ARTICLE II.

ELIGIBILITY

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

ARTICLE III.

ADMINISTRATION AND DELEGATION

3.1 Administration. The Plan is administered by the Administrator. The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable. The Administrator may correct
defects and ambiguities, supply omissions and reconcile inconsistencies in the
Plan or any Award as it deems necessary or appropriate to administer the Plan
and any Awards. The Administrator’s determinations under the Plan are in its
sole discretion and will be final and binding on all persons having or claiming
any interest in the Plan or any Award.

3.2 Appointment of Committees. To the extent Applicable Laws permit, the Board
may delegate any or all of its powers under the Plan to one or more Committees
or officers of the Company or any of its Subsidiaries. The Board may abolish any
Committee or re-vest in itself any previously delegated authority at any time.

ARTICLE IV.

STOCK AVAILABLE FOR AWARDS

4.1 Number of Shares. Subject to adjustment under Article VIII and the terms of
this Article IV, Awards may be made under the Plan covering up to the Overall
Share Limit. Shares issued under the Plan may consist of authorized but unissued
Shares, Shares purchased on the open market or treasury Shares.

4.2 Share Recycling. If all or any part of an Award (including for the avoidance
of doubt an Award granted prior to the Restatement) expires, lapses or is
terminated, exchanged for cash, surrendered, repurchased, canceled

 

1




--------------------------------------------------------------------------------

without having been fully exercised or forfeited, in any case, in a manner that
results in the Company acquiring Shares covered by the Award at a price not
greater than the price (as adjusted to reflect any Equity Restructuring) paid by
the Participant for such Shares or not issuing any Shares covered by the Award,
the unused Shares covered by the Award will, as applicable, become or again be
available for Award grants under the Plan. Further, Shares delivered (either by
actual delivery or attestation) to the Company by a Participant to satisfy the
applicable exercise or purchase price of an Award and/or to satisfy any
applicable tax withholding obligation (including Shares retained by the Company
from the Award being exercised or purchased and/or creating the tax obligation)
will, as applicable, become or again be available for Award grants under the
Plan. The payment of Dividend Equivalents in cash in conjunction with any
outstanding Awards shall not count against the Overall Share Limit.

4.3 Incentive Stock Option Limitations. Notwithstanding anything to the contrary
herein, no more than 1,500,000 Shares may be issued pursuant to the exercise of
Incentive Stock Options.

4.4 Substitute Awards. In connection with an entity’s merger or consolidation
with the Company or the Company’s acquisition of an entity’s property or stock,
the Administrator may grant Awards in substitution for any options or other
stock or stock-based awards granted before such merger or consolidation by such
entity or its affiliate. Substitute Awards may be granted on such terms as the
Administrator deems appropriate, notwithstanding limitations on Awards in the
Plan. Substitute Awards will not count against the Overall Share Limit (nor
shall Shares subject to a Substitute Award be added to the Shares available for
Awards under the Plan as provided above), except that Shares acquired by
exercise of substitute Incentive Stock Options will count against the maximum
number of Shares that may be issued pursuant to the exercise of Incentive Stock
Options under the Plan. Additionally, in the event that a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by stockholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan
(and Shares subject to such Awards shall not be added to the Shares available
for Awards under the Plan as provided above); provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

4.5 Non-Employee Director Compensation. Notwithstanding any provision to the
contrary in the Plan, the Administrator may establish compensation for
non-employee Directors from time to time, subject to the limitations in the
Plan. The Administrator will from time to time determine the terms, conditions
and amounts of all such non-employee Director compensation in its discretion and
pursuant to the exercise of its business judgment, taking into account such
factors, circumstances and considerations as it shall deem relevant from time to
time, provided that the sum of any cash compensation, or other compensation, and
the value (determined as of the grant date in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 718, or any
successor thereto) of Awards granted to a non-employee Director as compensation
for services as a non-employee Director during any fiscal year of the Company
may not exceed $500,000 increased to $1,000,000 in the fiscal year of his or her
initial service as a non-employee Director. The Administrator may make
exceptions to this limit for individual non-employee Directors in extraordinary
circumstances, as the Administrator may determine in its discretion, provided
that the non-employee Director receiving such additional compensation may not
participate in the decision to award such compensation or in other
contemporaneous compensation decisions involving non-employee Directors.

 

2




--------------------------------------------------------------------------------

ARTICLE V.

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

5.1 General. The Administrator may grant Options or Stock Appreciation Rights to
Service Providers subject to the limitations in the Plan, including any
limitations in the Plan that apply to Incentive Stock Options. The Administrator
will determine the number of Shares covered by each Option and Stock
Appreciation Right, the exercise price of each Option and Stock Appreciation
Right and the conditions and limitations applicable to the exercise of each
Option and Stock Appreciation Right. A Stock Appreciation Right will entitle the
Participant (or other person entitled to exercise the Stock Appreciation Right)
to receive from the Company upon exercise of the exercisable portion of the
Stock Appreciation Right an amount determined by multiplying the excess, if any,
of the Fair Market Value of one Share on the date of exercise over the exercise
price per Share of the Stock Appreciation Right by the number of Shares with
respect to which the Stock Appreciation Right is exercised, subject to any
limitations of the Plan or that the Administrator may impose and payable in
cash, Shares valued at Fair Market Value or a combination of the two as the
Administrator may determine or provide in the Award Agreement.

5.2 Exercise Price. The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option or Stock Appreciation Right.
Notwithstanding the foregoing, if on the last day of the term of an Option or
Stock Appreciation Right the Fair Market Value of one Share exceeds the
applicable exercise or base price per Share, the Participant has not exercised
the Option or Stock Appreciation Right and remains employed by the Company or
one of its Subsidiaries and the Option or Stock Appreciation Right has not
expired, the Option or Stock Appreciation Right shall be deemed to have been
exercised by the Participant on such day with payment made by withholding Shares
otherwise issuable in connection with its exercise. In such event, the Company
shall deliver to the Participant the number of Shares for which the Option or
Stock Appreciation Right was deemed exercised, less the number of Shares
required to be withheld for the payment of the total purchase price and required
withholding taxes; provided, however, any fractional Share shall be settled in
cash.

5.3 Duration. Each Option or Stock Appreciation Right will be exercisable at
such times and as specified in the Award Agreement, provided that the term of an
Option or Stock Appreciation Right will not exceed ten years. Notwithstanding
the foregoing and unless determined otherwise by the Company, in the event that
on the last business day of the term of an Option or Stock Appreciation Right
(other than an Incentive Stock Option) (i) the exercise of the Option or Stock
Appreciation Right is prohibited by Applicable Law, as determined by the
Company, or (ii) Shares may not be purchased or sold by the applicable current
or former Service Provider due to any Company insider trading policy (including
blackout periods) or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term of the Option or Stock
Appreciation Right shall be extended for a period of thirty (30) days following
the end of the legal prohibition, black-out period or lock-up agreement, as
determined by the Company; provided, however, in no event shall the extension
last beyond the ten year term of the applicable Option or Stock Appreciation
Right unless the exercise would violate an Applicable Law. Notwithstanding the
foregoing, if the Participant, prior to the end of the term of an Option or
Stock Appreciation Right, violates the non-competition, non-solicitation or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company or any of its Subsidiaries, the right to exercise the Option or Stock
Appreciation Right, as applicable, may be terminated by the Company and the
Company may suspend the Participant’s right to exercise the Option or Stock
Appreciation Right when it reasonably believes that the Participant has
participated in any such violation. In addition, if, prior to the end of the
term of an Option or Stock Appreciation Right, the Participant is given notice
by the Company or any of its Subsidiaries of the termination of his or her
employment or other relationship by the Company or any of its Subsidiaries for
Cause, and the effective date of such employment or other termination is
subsequent to the date of the delivery of such notice, the right to exercise the
Option or Stock Appreciation Right, as applicable, shall be suspended from the
time of the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment

 

3




--------------------------------------------------------------------------------

or other relationship shall not be terminated for Cause as provided in such
notice or (ii) the effective date of such termination of employment or other
relationship (in which case the right to exercise the Option or Stock
Appreciation Right, as applicable, shall terminate immediately upon the
effective date of such termination of employment or other relationship).

5.4 Exercise. Options and Stock Appreciation Rights may be exercised by
delivering to the Company a written notice of exercise, in a form the
Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Stock Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5.5 for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9.5 for
any applicable taxes. Unless the Administrator otherwise determines, an Option
or Stock Appreciation Right may not be exercised for a fraction of a Share.

5.5 Payment Upon Exercise. Subject to Section 10.8, any Company insider trading
policy (including blackout periods) and Applicable Laws, the exercise price of
an Option must be paid by:

(a) cash, wire transfer of immediately available funds or by check payable to
the order of the Company; provided, that, the Company may limit the use of one
of the foregoing exercise methods if one or more of the exercise methods below
is permitted;

(b) if there is a public market for Shares at the time of exercise, unless the
Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of a notice that the Participant has placed a
market sell order with a broker acceptable to the Company with respect to Shares
then issuable upon exercise of the Option and that the broker has been directed
to deliver promptly to the Company sufficient funds to pay the exercise price,
or (B) the Participant’s delivery to the Company of a copy of irrevocable and
unconditional instructions to a broker acceptable to the Company to deliver
promptly to the Company cash or a check sufficient to pay the exercise price;
provided that such amount is paid to the Company at such time as may be required
by the Administrator;

(c) to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value;

(d) to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date;

(e) to the extent permitted by the Administrator, delivery of a promissory note
or any other property that the Administrator determines is good and valuable
consideration; or

(f) to the extent permitted by the Company, any combination of the above payment
forms approved by the Administrator.

ARTICLE VI.

RESTRICTED STOCK; RESTRICTED STOCK UNITS

6.1 General. The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to forfeiture or the
Company’s right to repurchase all or part of such shares at their issue price or
other stated or formula price from the Participant if conditions the
Administrator specifies in the Award Agreement are not satisfied before the end
of the applicable restriction period or periods that the Administrator
establishes for such Award. In addition, the Administrator may grant to Service
Providers Restricted Stock Units, which may be subject to vesting and forfeiture
conditions during the applicable restriction period or periods, as set forth in
an Award Agreement. The Administrator will determine and set forth in the Award
Agreement the terms and conditions for each Restricted Stock and Restricted
Stock Unit Award, subject to the conditions and limitations contained in the
Plan.

 

4




--------------------------------------------------------------------------------

6.2 Restricted Stock.

(a) Dividends. Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such Shares, unless the
Administrator provides otherwise in the Award Agreement. In addition, unless the
Administrator provides otherwise, if any dividends or distributions are paid in
Shares, or consist of a dividend or distribution to holders of Common Stock of
property other than an ordinary cash dividend, the Shares or other property will
be subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid.

(b) Stock Certificates. The Company may require that the Participant deposit in
escrow with the Company (or its designee) any stock certificates issued in
respect of shares of Restricted Stock, together with a stock power endorsed in
blank.

6.3 Restricted Stock Units. 

(a) Settlement. The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.

(b) Stockholder Rights. A Participant will have no rights of a stockholder with
respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.

(c) Dividend Equivalents. If the Administrator provides, a grant of Restricted
Stock Units may provide a Participant with the right to receive Dividend
Equivalents. Dividend Equivalents may be paid currently or credited to an
account for the Participant, settled in cash or Shares and subject to the same
restrictions on transferability and forfeitability as the Restricted Stock Units
with respect to which the Dividend Equivalents are granted and subject to other
terms and conditions as set forth in the Award Agreement.

ARTICLE VII.

OTHER STOCK OR CASH BASED AWARDS

Other Stock or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Stock or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled. Other Stock or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines. Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Stock or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.

ARTICLE VIII.

ADJUSTMENTS FOR CHANGES IN COMMON STOCK

AND CERTAIN OTHER EVENTS

8.1 Equity Restructuring. In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article VIII, the Administrator
will equitably adjust each outstanding Award as it deems appropriate to reflect
the Equity Restructuring, which may include adjusting the number and type of
securities subject to each outstanding Award and/or the Award’s exercise price
or grant price (if applicable), granting new

 

5




--------------------------------------------------------------------------------

Awards to Participants, and making a cash payment to Participants. The
adjustments provided under this Section 8.1 will be nondiscretionary and final
and binding on the affected Participant and the Company; provided that the
Administrator will determine whether an adjustment is equitable.

8.2 Corporate Transactions. In the event of any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), reorganization, merger, consolidation, combination, amalgamation,
repurchase, recapitalization, liquidation, dissolution, or sale, transfer,
exchange or other disposition of all or substantially all of the assets of the
Company, or sale or exchange of Common Stock or other securities of the Company,
Change in Control, issuance of warrants or other rights to purchase Common Stock
or other securities of the Company, other similar corporate transaction or
event, other unusual or nonrecurring transaction or event affecting the Company
or its financial statements or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event (except that action to give effect to a
change in Applicable Law or accounting principles may be made within a
reasonable period of time after such change) and either automatically or upon
the Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event or (z) give effect to such changes in Applicable Laws
or accounting principles:

(a) To provide for the cancellation of any such Award in exchange for either an
amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the Award may be terminated without payment;

(b) To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;

(c) To provide that such Award be assumed by the successor or survivor
corporation or entity, or a parent or subsidiary thereof, or shall be
substituted for by awards covering the stock of the successor or survivor
corporation or entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and/or applicable exercise or
purchase price, in all cases, as determined by the Administrator;

(d) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards and/or with respect
to which Awards may be granted under the Plan (including, but not limited to,
adjustments of the limitations in Article IV hereof on the maximum number and
kind of shares which may be issued) and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards;

(e) To replace such Award with other rights or property selected by the
Administrator; and/or

(f) To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.

8.3 Acceleration Upon a Change in Control. Notwithstanding anything in Section
8.2 to the contrary, and except as may otherwise be provided in any applicable
Award Agreement or other written agreement between the Company or any of its
Subsidiaries and a Participant, if a Change in Control occurs and Awards are not
continued, converted, assumed, or replaced by (i) the Company or a Subsidiary or
(ii) a Successor Entity, then immediately prior to the Change in Control such
Awards shall become fully exercisable and/or payable, as applicable, and all
forfeiture, repurchase and other restrictions on such Awards shall lapse. Upon,
or in

 

6




--------------------------------------------------------------------------------

anticipation of, a Change in Control, the Administrator may cause any and all
Awards outstanding hereunder to terminate at a specific time in the future,
including but not limited to the date of such Change in Control, and shall give
each Participant the right to exercise such Awards during a period of time as
the Administrator, in its sole and absolute discretion, shall determine.

8.4 Administrative Stand Still. In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock, including any Equity Restructuring or
any securities offering or other similar transaction, for administrative
convenience, the Administrator may refuse to permit the exercise of any Award
for up to sixty days before or after such transaction.

8.5 General. Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation. Except as
expressly provided with respect to an Equity Restructuring under Section 8.1
above or the Administrator’s action under the Plan, no issuance by the Company
of Shares of any class, or securities convertible into Shares of any class, will
affect, and no adjustment will be made regarding, the number of Shares subject
to an Award or the Award’s grant or exercise price. The existence of the Plan,
any Award Agreements and the Awards granted hereunder will not affect or
restrict in any way the Company’s right or power to make or authorize (i) any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, (ii) any merger, consolidation dissolution or
liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares. The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Article VIII.

ARTICLE IX.

GENERAL PROVISIONS APPLICABLE TO AWARDS

9.1 Transferability. Except as the Administrator may determine or provide in an
Award Agreement or otherwise for Awards other than Incentive Stock Options,
Awards may not be sold, assigned, transferred, pledged or otherwise encumbered,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution, or, subject to the Administrator’s consent, pursuant to a
domestic relations order, and, during the life of the Participant, will be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, will include references to a Participant’s authorized
transferee that the Administrator specifically approves.

9.2 Documentation. Each Award will be evidenced in an Award Agreement, which may
be written or electronic, as the Administrator determines. Each Award may
contain terms and conditions in addition to those set forth in the Plan.

9.3 Discretion. Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award. The terms of each Award
to a Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.

9.4 Termination of Status. The Administrator will determine how the disability,
death, retirement, authorized leave of absence or any other change or purported
change in a Participant’s Service Provider status affects an Award and the
extent to which, and the period during which, the Participant, the Participant’s
legal representative, conservator, guardian or Designated Beneficiary may
exercise rights under the Award, if applicable.

 

7




--------------------------------------------------------------------------------

9.5 Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability. The Company may deduct an amount sufficient to
satisfy such tax obligations based on the minimum statutory withholding rates
(or such other rate as may be determined by the Company after considering any
accounting consequences or costs) from any payment of any kind otherwise due to
a Participant. Subject to Section 10.8 and any Company insider trading policy
(including blackout periods), Participants may satisfy such tax obligations (i)
in cash, by wire transfer of immediately available funds, by check made payable
to the order of the Company; provided, that, the Company may limit the use of
one of the foregoing methods if one or more of the exercise methods below is
permitted, (ii) to the extent permitted by the Administrator, in whole or in
part by delivery of Shares, including Shares retained from the Award creating
the tax obligation, valued at their Fair Market Value, (iii) if there is a
public market for Shares at the time the tax obligations are satisfied, unless
the Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of a notice that the Participant has placed a
market sell order with a broker acceptable to the Company with respect to Shares
then issuable upon exercise of the Award and that the broker has been directed
to deliver promptly to the Company sufficient funds to satisfy the tax
obligations, or (B) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a broker acceptable to the Company
to deliver promptly to the Company cash or a check sufficient to satisfy the tax
withholding; provided that such amount is paid to the Company at such time as
may be required by the Administrator, or (iv) to the extent permitted by the
Company, any combination of the foregoing payment forms approved by the
Administrator. If any tax withholding obligation will be satisfied under clause
(ii) of the immediately preceding sentence by the Company’s retention of Shares
from the Award creating the tax obligation and there is a public market for
Shares at the time the tax obligation is satisfied, the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on the applicable Participant’s behalf some or all of the Shares
retained and to remit the proceeds of the sale to the Company or its designee,
and each Participant’s acceptance of an Award under the Plan will constitute the
Participant’s authorization to the Company and instruction and authorization to
such brokerage firm to complete the transactions described in this sentence.

9.6 Amendment of Award; Prohibition on Repricing. The Administrator may amend,
modify or terminate any outstanding Award, including by substituting another
Award of the same or a different type, changing the exercise or settlement date,
and converting an Incentive Stock Option to a Non-Qualified Stock Option. The
Participant’s consent to such action will be required unless (i) the action,
taking into account any related action, does not materially and adversely affect
the Participant’s rights under the Award, or (ii) the change is permitted under
Article VIII or pursuant to Section 10.6. Other than pursuant to Sections 8.1
and 8.2, the Administrator shall not without the approval of the Company’s
stockholders (a) lower the exercise price per Share of an Option or Stock
Appreciation Right after it is granted, (b) cancel an Option or Stock
Appreciation Right when the exercise price per Share exceeds the Fair Market
Value of one Share in exchange for cash or another Award, or (c) take any other
action with respect to an Option or Stock Appreciation Right that the Company
determines would be treated as a repricing under the rules and regulations of
the principal U.S. national securities exchange on which the Shares are listed.

9.7 Conditions on Delivery of Stock. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.

 

8




--------------------------------------------------------------------------------

9.8 Acceleration. The Administrator may at any time provide that any Award will
become immediately vested and fully or partially exercisable, free of some or
all restrictions or conditions, or otherwise fully or partially realizable.

9.9 Additional Terms of Incentive Stock Options. The Administrator may grant
Incentive Stock Options only to employees of the Company, any of its present or
future parent or subsidiary corporations, as defined in Sections 424(e) or (f)
of the Code, respectively, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code. If an Incentive
Stock Option is granted to a Greater Than 10% Stockholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five years. All Incentive Stock
Options will be subject to and construed consistently with Section 422 of the
Code. By accepting an Incentive Stock Option, the Participant agrees to give
prompt notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired under the Option made
within (i) two years from the grant date of the Option or (ii) one year after
the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, if an Incentive Stock Option fails
or ceases to qualify as an “incentive stock option” under Section 422 of the
Code. Any Incentive Stock Option or portion thereof that fails to qualify as an
“incentive stock option” under Section 422 of the Code for any reason, including
becoming exercisable with respect to Shares having a fair market value exceeding
the $100,000 limitation under Treasury Regulation Section 1.422-4, will be a
Non-Qualified Stock Option.

ARTICLE X.

MISCELLANEOUS

10.1 No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement.

10.2 No Rights as Stockholder; Certificates. Subject to the Award Agreement, no
Participant or Designated Beneficiary will have any rights as a stockholder with
respect to any Shares to be distributed under an Award until becoming the record
holder of such Shares. Notwithstanding any other provision of the Plan, unless
the Administrator otherwise determines or Applicable Laws require, the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator). The Company may place legends on stock certificates
issued under the Plan that the Administrator deems necessary or appropriate to
comply with Applicable Laws.

10.3 Effective Date and Term of Plan; Effect of Restatement. The Plan was
initially adopted by the Board on March 22, 2016 (the “Effective Date”) and,
unless earlier terminated by the Board, will remain in effect until the tenth
anniversary of the Effective Date, but Awards previously granted may extend
beyond that date in accordance with the Plan. The Restatement shall become
effective on the later of the date that it is approved by the Board or the date
that it is approved by the Company’s stockholders (the “Restatement Effective
Date). From and after the Restatement Effective Date, the Plan, as restated by
the Restatement, shall govern all Awards hereunder, including Awards granted
prior to the Restatement Effective Date, provided, however, that to the extent
that any provision of the Plan as in effect after the Restatement conflicts with
a term of the Plan as in effect prior to the Restatement and the Restatement
would adversely affect a Participant’s rights with respect to an Award granted
prior to the Restatement Effective Date, the terms of the Plan as in effect
prior to the Restatement shall control (but only to such extent).

 

9




--------------------------------------------------------------------------------

10.4 Amendment of Plan. The Administrator may amend, suspend or terminate the
Plan at any time; provided that no amendment, other than an increase to the
Overall Share Limit, may materially and adversely affect any Award outstanding
at the time of such amendment without the affected Participant’s consent. No
Awards may be granted under the Plan during any suspension period or after Plan
termination. Awards outstanding at the time of any Plan suspension or
termination will continue to be governed by the Plan and the Award Agreement, as
in effect before such suspension or termination. The Board will obtain
stockholder approval of any Plan amendment to the extent necessary to comply
with Applicable Laws.

10.5 Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.

10.6 Section 409A.

(a) General. The Company intends that all Awards be structured to comply with,
or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 10.6 or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.

(b) Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider relationship. For purposes of this Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”

(c) Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.

10.7 Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee or agent of the
Company or any Subsidiary will be liable to any Participant, former Participant,
spouse, beneficiary, or any other person for any claim, loss, liability, or
expense incurred in connection with the Plan or any Award, and such individual
will not be personally liable with respect to the Plan

 

10




--------------------------------------------------------------------------------

because of any contract or other instrument executed in his or her capacity as
an Administrator, director, officer, other employee or agent of the Company or
any Subsidiary. The Company will indemnify and hold harmless each director,
officer, other employee and agent of the Company or any Subsidiary that has been
or will be granted or delegated any duty or power relating to the Plan’s
administration or interpretation, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Administrator’s approval) arising from any act or omission concerning
this Plan unless arising from such person’s own fraud or bad faith.

10.8 Lock-Up Period. The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities, whether subject to outstanding Awards or otherwise, during a
period of up to one hundred eighty days following the effective date of a
Company registration statement filed under the Securities Act, or such longer
period as determined by the underwriter (the “Lock-Up Period”). The Company may
impose stop-transfer instructions with respect to Shares subject to the
foregoing prohibitions until the end of the Lock-Up Period and these
restrictions will be binding on the applicable Participant. Further, each
Participant shall, if so requested by any underwriter representative, execute a
customary lock-up agreement which shall provide such terms as such underwriter
representative may in its discretion request, including, without limitation the
prohibition on sale and transfer during the Lock-Up Period described in this
Section 10.8.

10.9 Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this section by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10.9 in writing, without cost, by contacting the local
human resources representative. The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in this Section 10.9. For more information on the consequences of
refusing or withdrawing consent, Participants may contact their local human
resources representative.

10.10 Severability. If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.

10.11 Governing Documents. If any contradiction occurs between the Plan and any
Award Agreement or other written agreement between a Participant and the Company
(or any Subsidiary) that the Administrator has

 

11




--------------------------------------------------------------------------------

approved, the Plan will govern, unless it is expressly specified in such Award
Agreement or other written document that a specific provision of the Plan will
not apply.

10.12 Governing Law. The Plan and all Awards will be governed by and interpreted
in accordance with the laws of the State of Delaware, disregarding any state’s
choice-of-law principles requiring the application of a jurisdiction’s laws
other than the State of Delaware.

10.13 Claw-back Provisions. All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy, including
any claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.

10.14 Titles and Headings. The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.

10.15 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in conformance with Applicable Laws. To the extent Applicable
Laws permit, the Plan and all Award Agreements will be deemed amended as
necessary to conform to Applicable Laws.

10.16 Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly provided in writing in such other plan or an
agreement thereunder.

10.17 Broker-Assisted Sales. In the event of a broker-assisted sale of Shares in
connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 9.5: (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be responsible for all broker’s fees
and other costs of sale, and by accepting an Award, each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (d) to the extent the Company or its
designee receives proceeds of such sale that exceed the amount owed, the Company
will pay such excess in cash to the applicable Participant as soon as reasonably
practicable; (e) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (f) in the event the proceeds
of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.

10.18 Section 162(m) Limitations.

(a) Individual Award Limitations. Notwithstanding any provision in the Plan to
the contrary, and subject to adjustment as provided in Article VIII, (i) the
maximum aggregate number of Shares with respect to one or more Awards of Options
or Stock Appreciation Rights that may be granted to any one person during any
fiscal year of the Company shall be 750,000; (ii) the maximum aggregate number
of Shares with respect to one or more Awards of Restricted Stock, Restricted
Stock Units, or Other Stock or Cash Based Awards that are intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code (“Performance-Based Compensation”) and are denominated in Shares that may
be granted to any one person during any fiscal year of the Company shall be
500,000; and (iii) the maximum amount of cash that may be paid in cash to any
one person during any fiscal year of the Company with respect to one or more
Awards payable in

 

12




--------------------------------------------------------------------------------

cash and not denominated in Shares shall be U.S. $5,000,000; provided, however,
that in no event will more than the Overall Share Limit be granted to any one
person during any fiscal year of the Company with respect to one or more Awards
denominated in Shares. To the extent required by Section 162(m) of the Code,
Shares subject to Awards which are canceled shall continue to be counted against
the award limits above. Each of the limitations in this Section, other than the
Overall Share Limit, shall be multiplied by two (2) with respect to Awards
denominated in Shares granted to a Participant and Awards paid in cash to a
Participant during the first fiscal year in which the Participant commences
employment with the Company and/or its Subsidiaries.

(b) Committee Composition. To the extent an Award is intended to qualify as
Performance-Based Compensation, the Administrator shall be a Committee and it is
intended that each member of such Committee will be an “outside director” within
the meaning of Section 162(m) of the Code.

(c) Performance-Based Compensation. The Administrator, in its sole discretion,
may determine at the time an Award is granted or at any time thereafter whether
such Award is intended to qualify as Performance-Based Compensation. For the
avoidance of doubt, nothing herein shall require the Administrator to structure
any Awards in a manner intended to constitute Performance-Based Compensation and
the Administrator shall be free, in its sole discretion, to grant Awards that
are not intended to be Performance-Based Compensation. Notwithstanding any other
provision of the Plan and except as otherwise determined by the Administrator,
any Award which is intended to qualify as Performance-Based Compensation shall
be subject to any additional limitations set forth in Section 162(m) of the Code
or any regulations or rulings issued thereunder that are requirements for
qualification as Performance-Based Compensation, and the Plan and the applicable
Award Agreement shall be deemed amended to the extent necessary to conform to
such requirements. In addition, Awards of Restricted Stock, Restricted Stock
Units and Other Stock or Cash Based Awards that are intended to qualify as
Performance-Based Compensation shall be subject to the following provisions,
which shall control over any conflicting provision in the Plan or any Award
Agreement:

(i) To the extent necessary to comply with the requirements of Section
162(m)(4)(C) of the Code, no later than 90 days following the commencement of
any performance period or any designated fiscal period or period of service (or
such earlier time as may be required under Section 162(m) of the Code), the
Administrator shall, in writing, (a) designate the Participant to receive such
Award, (b) select the Performance Criteria applicable to the performance period,
which Performance Criteria shall be limited to the specific performance goals
set forth in the definition of Performance Criteria, (c) establish the
performance goals (and any exclusions), and amounts of such Awards, as
applicable, which may be earned for such performance period based on the
Performance Criteria, and (d) specify the relationship between Performance
Criteria and the performance goals and the amounts of such Awards, as
applicable, to be earned by each Participant for such performance period.

(ii) Following the completion of each performance period, the Administrator
shall certify in writing whether and the extent to which the applicable
performance goals have been achieved for such performance period. In determining
the amount earned under such Awards, the Administrator shall have the right to
reduce or eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant, including the assessment of individual or corporate performance
for the performance period.

(iii) Unless otherwise specified by the Administrator at the time of grant, the
Performance Criteria with respect to an Award intended to be Performance-Based
Compensation payable to a Participant shall be determined on the basis of
Applicable Accounting Standards. For this purpose, “Applicable Accounting
Standards” means the U.S. Generally Accepted Accounting Principles,
International Financial Reporting Standards or other accounting principles or
standards applicable to the Company’s financial statements under U.S. federal
securities laws.

(iv) No adjustment or action described in Article VIII or in any other provision
of the Plan shall be authorized to the extent that such adjustment or action
would cause such Award to fail to so qualify as Performance-Based Compensation,
unless the Administrator determines that the Award should not so qualify.

 

13




--------------------------------------------------------------------------------

ARTICLE XI.

DEFINITIONS

As used in the Plan, the following words and phrases will have the following
meanings:

11.1 “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.

11.2 “Applicable Laws” means the requirements relating to the administration of
equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.

11.3 “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Other Stock or Cash Based Awards. For the avoidance of doubt, Options granted
under the Plan prior to the Restatement shall constitute Awards hereunder

11.4 “Award Agreement” means a written agreement evidencing an Award, which may
be electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.

11.5 “Board” means the Board of Directors of the Company.

11.6 “Change in Control” means and includes each of the following:

(a) A transaction or series of transactions occurring after the Effective Date
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such transaction; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in subsections (a)
or (c)) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the Directors then
still in office who either were Directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) after the
Effective Date of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets in any single transaction or series of related transactions
or (z) the acquisition of assets or stock of another entity, in each case other
than a transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

14




--------------------------------------------------------------------------------

(ii) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (ii) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b) or (c) with respect to such Award (or
portion thereof) shall only constitute a Change in Control for purposes of the
payment timing of such Award if such transaction also constitutes a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5).

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) shall be consistent with such regulation.

11.7 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

11.8 “Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent Applicable Laws permit. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; however, a Committee member’s failure to qualify as a “non-employee
director” within the meaning of Rule 16b-3 will not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.

11.9 “Common Stock” means the Class A common stock of the Company.

11.10 “Company” means Lonestar Resources US Inc., a Delaware corporation, or any
successor.

11.11 “Consultant” means any person, including any adviser, engaged by the
Company or its parent or Subsidiary to render services to such entity if the
consultant or adviser: (i) renders bona fide services to the Company; (ii)
renders services not in connection with the offer or sale of securities in a
capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.

11.12 “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated. Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.

11.13 “Director” means a Board member.

11.14 “Disability” means a permanent and total disability under Section 22(e)(3)
of the Code, as amended.

11.15 “Dividend Equivalents” means a right granted to a Participant under the
Plan to receive the equivalent value (in cash or Shares) of dividends paid on
Shares.

11.16 “Employee” means any employee of the Company or its Subsidiaries.

 

15




--------------------------------------------------------------------------------

11.17 “Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off or
recapitalization through a large, nonrecurring cash dividend, that affects the
number or kind of Shares (or other Company securities) or the share price of
Common Stock (or other Company securities) and causes a change in the per share
value of the Common Stock underlying outstanding Awards.

11.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

11.19 “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, its Fair Market Value will be the closing sales price for such
Common Stock as quoted on such exchange for such date, or if no sale occurred on
such date, the last day preceding such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; (ii) if the Common Stock is not traded on a stock exchange but is
quoted on a national market or other quotation system, the closing sales price
on such date, or if no sales occurred on such date, then on the last date
preceding such date during which a sale occurred, as reported in The Wall Street
Journal or another source the Administrator deems reliable; or (iii) without an
established market for the Common Stock, the Administrator will determine the
Fair Market Value in its discretion.

11.20 “Greater Than 10% Stockholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or its parent or subsidiary
corporation, as defined in Section 424(e) and (f) of the Code, respectively.

11.21 “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.

11.22 “Non-Qualified Stock Option” means an Option not intended or not
qualifying as an Incentive Stock Option.

11.23 “Option” means an option to purchase Shares.

11.24 “Other Stock or Cash Based Awards” means cash awards, awards of Shares,
and other awards valued wholly or partially by referring to, or are otherwise
based on, Shares or other property.

11.25 “Overall Share Limit” means 1,500,000 Shares.

11.26 “Participant” means a Service Provider who has been granted an Award.

11.27 “Performance Criteria” mean the criteria (and adjustments) that the
Administrator may select for an Award to establish performance goals for a
performance period, which may include the following: net earnings (either before
or after interest, taxes, depreciation and amortization), sales or revenue, net
income (either before or after taxes), operating earnings, cash flow (including,
but not limited to, operating cash flow and free cash flow), return on net
assets, return on stockholders’ equity, return on assets, return on capital,
return on sales, gross or net profit margin, expenses or expense levels, total
shareholder return, internal rate of return (IRR), financial ratios (including
those measuring liquidity, activity, profitability or leverage), working
capital, earnings per Share, price per Share, market capitalization, any GAAP
financial performance measures, inventory management, measures related to A/R
balance and write-offs, timeliness and/or accuracy of business reporting,
approval or implementation of strategic plans, financing and other capital
raising transactions, debt levels or reductions, cash levels, acquisition
activity, investment sourcing activity, marketing initiatives, projects or
processes, achievement of customer satisfaction objectives, net asset value, net
asset value per share, capital expenditures, net borrowing, debt leverage
levels, credit quality or debt ratings, economic value added, individual
business objectives, growth in production, added reserves, growth in reserves,
inventory growth, environmental health and safety performance, effectiveness of
hedging programs, improvements in internal

 

16




--------------------------------------------------------------------------------

controls and policies, and retention and recruitment of employees, any of which
may be measured in absolute terms or as compared to any incremental increase or
decrease. Such performance goals also may be based solely by reference to the
Company’s performance or the performance of a Subsidiary, division, business
segment or business unit of the Company or a Subsidiary, or based upon
performance relative to performance of other companies or upon comparisons of
any of the indicators of performance relative to performance of other companies.
Any performance goals that are financial metrics, may be determined in
accordance with U.S. Generally Accepted Accounting Principles (“GAAP”), in
accordance with accounting principles established by the International
Accounting Standards Board (“IASB Principles”), or may be adjusted when
established to include or exclude any items otherwise includable or excludable
under GAAP or under IASB Principles. The Committee may provide for exclusion of
the impact of an event or occurrence which the Committee determines should
appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual, infrequently occurring or
non-recurring charges or events, (b) asset write-downs, (c) litigation or claim
judgments or settlements, (d) acquisitions or divestitures, (e) reorganization
or change in the corporate structure or capital structure of the Company, (f) an
event either not directly related to the operations of the Company, Subsidiary,
division, business segment or business unit or not within the reasonable control
of management, (g) foreign exchange gains and losses, (h) a change in the fiscal
year of the Company, (i) the refinancing or repurchase of bank loans or debt
securities, (j) unbudgeted capital expenditures, (k) the issuance or repurchase
of equity securities and other changes in the number of outstanding shares, (l)
conversion of some or all of convertible securities to Common Stock, (m) any
business interruption event, (n) the cumulative effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles, or (o)
the effect of changes in other laws or regulatory rules affecting reported
results.

11.28 “Plan” means this Amended and Restated 2016 Incentive Plan.

11.29 “Restatement” means the restatement of the Plan as described in the first
sentence of Article I hereof.

11.30 “Restricted Stock” means Shares awarded to a Participant under Article VI
subject to certain vesting conditions and other restrictions.

11.31 “Restricted Stock Unit” means an unfunded, unsecured right to receive, on
the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.

11.32 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

11.33 “Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.

11.34 “Securities Act” means the Securities Act of 1933, as amended.

11.35 “Service Provider” means an Employee, Consultant or Director.

11.36 “Shares” means shares of Common Stock.

11.37 “Stock Appreciation Right” means a stock appreciation right granted under
Article V.

11.38 “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing at
least 50% of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

 

17




--------------------------------------------------------------------------------

11.39 “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

11.40 “Termination of Service” means the date the Participant ceases to be a
Service Provider.

* * * * *

 

18